ACCEPTED
                                                                                                  04-15-00087-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             6/16/2015 3:48:26 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK

                                   NO. 04-15-00087-CV

                                                                FILED IN
                                                         4th COURT OF APPEALS
                        IN THE COURT OF APPEALS FOR THE   SAN ANTONIO, TEXAS
                    FOURTH DISTRICT OF TEXAS AT SAN ANTONIO
                                                         06/16/2015 3:48:26 PM
                                                             KEITH E. HOTTLE
                                                                  Clerk
                              ESTATE OF SHIRLEY L. BENSON


                             THOMAS MILTON BENSON, JR.,
                                  AS TRUSTEE OF THE
                       SHIRLEY L. BENSON TESTAMENTARY TRUST,
                                                        Appellant

                                              v.

                                       RENEE BENSON,
                                                                 Appellee


                    On Interlocutory Appeal from Probate Court No. 2,
                                   Bexar County, Texas
                           Cause Nos. 155,172 and 155,172-A


   UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF THIS COURT:

       Appellee Renee Benson submits this unopposed motion for extension of time to file brief,

pursuant to TRAP 10.5(b) and states as follows.

       1.     This is an interlocutory appeal from the trial court’s “Amended Order Granting

              Injunction, Suspending Trustee and Appointing Limited Temporary Co-Receivers

              with Restrictions” signed February 18, 2015. Appellant’s Brief was filed March

              6, 2015. Several days later Appellant Thomas Milton Benson, Jr. as Trustee


                                                  1
UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF
              removed this case to federal court, automatically divesting this Court of

              jurisdiction. On March 30, 2015, in light of the removal to federal court, this

              Court decreed this appeal abated and treated for administrative purposes as a

              closed case unless and until reinstated upon issuance of a remand order from the

              federal court.

       2.     The federal court on June 9, 2015 issued an order granting Renee Benson’s

              motion to remand this case to state court. On June 12 Appellant submitted a letter

              informing this Court of such remand. Pursuant to Appellant’s letter, Appellee’s

              brief would be due 14 days later, on June 26, 2015.

       3.     Appellee requests an extension to July 10, 2015 of her due date for the filing of

              Appellee’s Brief. This request is due to several factors, including the complexity

              of the issues, and the workload and schedules of Appellees’ counsel.

       4.     There have been no extensions previously granted Appellee.

       5.     The undersigned counsel conferred with opposing counsel, David Beck, Esq.,

              concerning this request. Appellant’s counsel stated in an email that this request

              for extension will not be opposed.

       WHEREFORE, Appellee Renee Benson respectfully requests that the due date for her

Appellee’s Brief be extended to July 10, 2015.




                                                 2
UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF
                                       Respectfully submitted,

 /s/ Bennett L. Stahl
Bennett L. Stahl                  Harriet O’Neill
State Bar No. 19006500            State Bar No. 00000027
blstahl@csg-law.com               honeill@harrietoneilllaw.com
CURL STAHL GEIS                   LAW OFFICE OF
A PROFESSIONAL CORPORATION HARRIET O’NEILL, P.C.
One Riverwalk Place               919 Congress Avenue, Suite 1400
700 North St. Mary’s Street, Ste. Austin, Texas 78701
1800                              Telephone: (512) 944-2222
San Antonio, Texas 78205          Telecopier: (512) 476-6441
Telephone: (210) 226-2182
Telecopier: (210) 226-1691        Douglas W. Alexander
                                  State Bar No. 00992350
Emily Harrison Liljenwall         dalexander@adjtlaw.com
State Bar No. 12352250            Amy Warr
eliljenwall@scs-law.com           State Bar No. 00795708
SCHOENBAUM, CURPHY                awarr@adjtlaw.com
& SCANLAN, P.C.                   ALEXANDER DUBOSE
112 E. Pecan, Suite 3000          JEFFERSON & TOWNSEND LLP
San Antonio, Texas 78205          515 Congress Avenue, Suite 2350
Telephone: (210) 224-4491         Austin, Texas 78701-3562
Telecopier: (210) 224-7983        Telephone: (512) 482-9300
                                      Facsimile: (512) 482-9303



                    Attorneys for Appellee Renee Benson




                                        3
UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF
                           CERTIFICATE OF CONFERENCE
      The undersigned counsel certifies that on June 15, 2015, I conferred with

David Beck, counsel for Appellant Thomas Milton Benson, Sr., as Trustee of the

Shirley L. Benson Testamentary Trust, regarding this motion for extension of time,

and he indicated that he does not oppose the relief sought in this motion.

                                                /s/ Bennett L. Stahl
                                                Bennett L. Stahl




                             CERTIFICATE OF SERVICE
      On June 16, 2015, I electronically filed this Brief of Appellee with the Clerk

of the Court using the eFile.TXCourts.gov electronic filing system which will send

notification of such filing to the following:

                                          David J. Beck, Esq.
                                          Russell Post, Esq.
                                          Troy R. Ford, Esq.
                                          BECK REDDEN LLP
                                          1221 McKinney Street, Suite 4500
                                          Houston, Texas 77010-2010
                                          Telecopier: (713) 951-3720
                                          dbeck@beckredden.com
                                          rpost@beckredden.com
                                          tford@beckredden.com


                                                /s/ Bennett L. Stahl
                                                Bennett L. Stahl


                                           4
UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF